Exhibit 10.5

SEPARATION AGREEMENT

1.

Philip Keipp (“Employee”) submitted his letter of resignation on May 29, 2015
and his last day of employment is June 12, 2015.

2.

In consideration for the releases and covenants by Employee contained in this
Separation Agreement (the “Release”), Huttig Building Products, Inc., its
affiliates, subsidiaries, related entities, successors and assigns (the
“Company”) shall, on the terms and conditions hereinafter set forth agree to
give to Employee:

a.

Severance pay of $134,615 less Employee’s group health insurance contributions
and subject to all usual withholding for state and federal taxing authorities,
payable in equal installments in accordance with the Company’s first regularly
scheduled payroll following expiration of the time periods set forth in
Paragraph 8 below and ending on December 31, 2015 (the “Severance Period”).  
Employee’s restricted stock shares that are scheduled to vest in January 2016
will be awarded on the date of the January vesting; provided, all other
restricted stock shares shall be forfeited.  The total number of shares to vest
in January 2016 is 63,334, with 23,334 shares vesting on January 27, 2016,
20,000 shares vesting on January 28, 2016, and 20,000 shares vesting on January
29, 2016.  Employee shall be entitled to the payments and equity award referred
to above only if Employee signs this Release and delivers it to the Company
within twenty-one (21) days of receipt, and does not thereafter revoke it within
the revocation period set forth in Paragraph 8 of this Release.

b.

The right to continue to participate in the Company’s health insurance plans,
with the Company paying the portion of the plan costs that the Company would
have paid had the Employee continued to be an active employee of the Company and
the Employee paying the portion of the plan costs that Employee would have paid
as an active employee of the Company, until the earlier of (i) December 31,
2015, or (ii) the date Employee commences other employment.  In the event
Employee obtains new employment, Employee must provide written notification to
the Company’s benefits department within three (3) days of accepting a position.

c.

During the Severance Period, Employee will not receive or accrue any
continuation of any other benefits during the Severance Period.  

d.

The Employee shall automatically and without any further actions be deemed to
have resigned from all officer positions held by him with respect to the
Company.  Further, all agreements between Employee and the Company, including
without limitation, the Indemnity Agreement and the Change of Control Agreement
shall be deemed terminated herewith.

3.

In consideration of the foregoing, Employee, Employee’s agents and family
members (collectively, the “Employee Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company, its affiliates,
subsidiaries, and related entities, and their respective owners, directors,
officers, employees, agents, successors, and assigns (collectively, the “Company
Parties”) from and against any and all manner of actions, liability, causes of
action, claims, demands, contracts, attorneys’ fees, back pay, lost future
wages, claims for personal injury, discrimination, and/or mental anguish, claims
for vacation pay, sick pay, or any other employee benefits, which any of the
Employee Parties now may have or hold or at any time heretofore had or held,
arising out of, existing by reason of, resulting from, or based upon:

 

--------------------------------------------------------------------------------

Exhibit 10.5

Employee’s employment with Company, or the separation therefrom, and any
employment practice, custom or policy of any of the Company Parties.

4.

Employee acknowledges and agrees that the claims released and discharged hereby
include, but are not limited to, claims that have been or could be asserted
under: the common law of the State of Missouri; the Missouri Human Rights Act;
any rights pursuant to Missouri Revised Statutes §287.780 and §290.140; Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Civil Rights Act of 1866; the Civil Rights Act of 1871; Section 1981 through
1988 of Titles 29 and 42 of the United States Code, as amended; the Employee
Retirement Income Security Act of 1974, as amended; the Immigration Reform and
Control Act, as amended; the Americans with Disabilities Act of 1990, as
amended; the Age of Discrimination in Employment Act of 1967, as amended; the
Workers Adjustment and Retraining Notification Act, as amended; the Occupational
Safety and Health Act, as amended; the National Labor Relations Act, as amended;
the Rehabilitation Act of 1973; the False Claims Act; the Equal Pay Act; the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974, or any replacement
acts; the Immigration Reform Control Act, as amended; the Older Worker Benefit
Protection Act; the Sarbanes-Oxley Act of 2002; any tort theory including but
not limited to the torts of wrongful discharge and negligent or intentional
misrepresentation; or, any other legal limitation on the employment
relationship, whether federal, state, local or common law; and any other
federal, state, or local law, constitution, regulation, ordinance, decision or
common law claim concerning employment, wages, vacation, personal leave, holiday
or sick pay, paid time off, payment pursuant to any practice, policy, handbook
or manual of the Company, including without limitation, any Company severance
plans, hours of work, labor relations, employment relations, fair employment
practices, fair credit reporting, human rights, civil rights, service letters,
occupational safety and health, discrimination in employment, including
disparate impact, harassment, failure to accommodate, retaliation, or
termination of employment; any and all claims for personal injury, emotional
distress, libel, slander, defamation and other physical, economic, or emotional
injury; and all claims for attorneys’ fees and costs.  Employee agrees that this
Release includes the release of all claims, which Employee does not know or
expect to exist in Employee’s favor at the time Employee signs this
Release.  This Release releases all such claims.  

5.

Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against the Company.  Employee agrees that he has
otherwise been paid all amounts due to him and that he is not owed any other
amounts as a result of his employment with the Company.   Employee further
affirms that Employee has no known workplace injuries or occupational diseases.

6.

Employee represents that Employee has not filed, nor is there pending, any claim
to which Employee is a party, charging party, or complainant before any
administrative agency or court including, but not limited to, the Department of
Labor, the Equal Employment Opportunity Commission, the Missouri Commission on
Human Rights, the St. Louis Civil Rights Enforcement Agency, or any local human
relations commission.  Employee waives Employee’s right to request a letter
under the Missouri Service Letter Statute.  Employee knowingly and voluntarily
waives Employee’s rights, if any, to recover any damages or other relief for any
claim brought by the Equal Employment Opportunity Commission, and/or any state
or local agency on Employee’s behalf under all federal, state, and local
anti-discrimination laws.

 

--------------------------------------------------------------------------------

Exhibit 10.5

7.

Employee agrees not to disclose any information regarding the existence or
substance of this Release, the discussions leading up to it, or the fact of
settlement, to anyone except to Employee’s spouse/partner, income tax return
preparer and attorney (if any).  Employee represents that Employee has not,
prior to signing this Release, told anyone other than Employee’s spouse/partner,
income tax return preparer and attorney, about the dollar amounts referred to
herein.  Employee specifically agrees not to disparage the management,
employees, products, or business of the Company or any of the Company Parties in
any manner.   Employee represents that Employee understands that this pledge of
confidentiality and non-disparagement is an integral part of the agreement of
the Company to provide severance benefits and payment.  Notwithstanding the
foregoing, Company shall be permitted to disclose this Release, and/or the terms
of this Release, as required by law, regulations or stock exchange requirements.

8.

By execution of this Release, Employee expressly waives any and all rights or
claims arising under the Age Discrimination of Employment Act of 1967 (“ADEA”)
and:

a.

Employee acknowledges that Employee’s waiver of rights or claims arising under
the ADEA is in writing and is understood by Employee;

b.

Employee expressly understands that this waiver specifically refers to rights or
claims arising under the ADEA;

c.

Employee expressly understands that by execution of this Release, Employee does
not waive any rights or claims under the ADEA that may arise after the date the
waiver is executed;

d.

Employee acknowledges that the waiver of Employee’s rights or claims arising
under the ADEA is in exchange for the consideration outlined above, which is
substantially above and beyond that to which Employee is entitled;

e.

Employee acknowledges that the Company is expressly advising Employee to consult
with an attorney of his choosing prior to executing this Release.

f.

Employee has been advised by the Company that Employee is entitled to at least
twenty-one (21) days from receipt of this Release within which to consider this
Release, which period commenced on May 29, 2015;

g.

Employee acknowledges that Employee has been advised by the Company that
Employee is entitled to revoke (in the event Employee executes this Release)
Employee’s waiver of rights or claims arising under the ADEA within seven (7)
days after executing this Release and that said waiver will not be, and does not
become, effective or enforceable until the seven (7) day revocation period has
expired;

h.

The parties agree that should Employee exercise Employee’s right to revoke the
waiver under subparagraph (g) hereof, this entire Release, and its obligations,
including, but not limited to the obligation to provide Employee with severance
pay, are null, void and of no effect; and

i.

Employee acknowledges, notwithstanding any other provision of this Release to
the contrary, that no sums or benefits due Employee hereunder, including the
severance pay contained in Paragraph 1, shall be paid or provided until the
revocation period specified in subparagraph (g) hereof has expired and then, and
only, then, shall such sums be paid in accordance with Paragraph 1.

j.

Employee acknowledges and agrees that Employee will communicate Employee’s
decision to accept or reject this Release to the Company as provided
herein.  Specifically,

 

--------------------------------------------------------------------------------

Exhibit 10.5

Employee further acknowledges and agrees and understands that Employee has the
right to revoke this Release for seven (7) days after signing by provided
written notice to Rebecca Kujawa, General Counsel, Huttig Building Products,
Inc., 555 Maryville University Drive, Suite 400, St. Louis, Missouri, 63141.

9.

During the Severance Period, Employee will, without further compensation, be
available to assist the Company as reasonably requested by the Company regarding
activities pertaining to Employee’s prior responsibilities with the Company and
do such other things as are reasonably requested by the Company to provide for
an orderly transition of Employee’s employment responsibilities.  In addition,
Employee agrees to assist the Company, and if necessary to testify, through a
deposition or at trial, with respect to matters related to periods during which
Employee was employed by the Company.

10.

Employee acknowledges that Employee has read this Release, fully understands its
terms, and is voluntarily signing this Release with full knowledge of its
significance.

11.

The parties agree that neither this Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by either party, or evidence of any liability or
unlawful conduct of any kind.

12.

This Release shall be governed and conformed in accordance with the laws of the
state of Missouri without regard to its conflict of laws provision.  Should any
provision of this Release be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Release in full force and effect.

13.

This Release may not be modified, altered or changed except in writing and
signed by both parties wherein specific reference is made to this Release.

14.

Employee shall return any and all of Company’s property and documents which he
may have in his possession. Employee shall not communicate or disclose to any
entity or person, or use for the Employee’s own account, without the prior
written consent of the Company, any information concerning the business, methods
of operation, or affairs of the Company (including, without limitation, customer
lists or information, developments, marketing concepts, ideas or strategies,
pricing or cost information, and information about the Company’s methods of
operation).  However, the obligations of this paragraph 14 shall not apply in
the event and to the extent that matters become generally known to and available
for use by the public otherwise than by the Employee’s act or omission.

15.

This Release sets forth the entire agreement between the parties hereto, and
fully supersedes any prior agreements or understands between the
parties.  Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind in connection with the
decision to accept this Release, except for those set forth in this Release.




 

--------------------------------------------------------------------------------

Exhibit 10.5

Accepted and agreed as of the date set forth below.

 

EMPLOYEE

 

HUTTIG BUILDING PRODUCTS, INC.

 

 

 

 

 

By:

   /s/ Philip Keipp

 

By:

   /s/ JON P. VRABELY

 

   Philip Keipp

 

 

 

 

 

 

Name:

   J.P.Vrabely

Date:

   6-2-15

 

 

 

 

 

 

Title:

   President & CEO

 

 

 

 

 

 

 

 

Date:

   June 1,  2015

 

 